 Case 1-19-01120-jmm         Doc 108     Filed 03/22/21      Entered 03/22/21 13:59:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re                                                        Case No.: 1-18-47256-JMM
                                                             Judge Jil Mazer-Marino
  4921 12TH AVENUE LLC
                                   Debtor        Chapter 7
 _______________________________________________
  MARK FRANKEL AS PLAN ADMINISTRATOR
  FOR 4921 12TH AVENUE LLC
                             Plaintiff
                                                             Adv. Pro. No.: 1-19-01120-JMM
                    Vs

  YEHUDA SALAMON
  DAVID SALAMON                                              ORDER TO SHOW CAUSE
  YIDEL'S SHOPPING CART, INC.
  E-COMMERCE EXPAND, LLC
  YIDEL'S ONLINE FOOD STATION, LLC
  YIDEL'S SHOPPING CART, INC. D/B/A
  RIVERSTONE GROUP
  RIVERSTONE, USA, LLC
  JOHN DOE NO. 1 through JOHN DOE NO. 10, the last
  ten names being fictitious and unknown to Plaintiff,
  persons or parties intended being persons, corporations
  or others, being the current and former tenants or
  occupants of the Debtor’s real property located at 4917-
  4921 12th Avenue, Brooklyn, New York
  ULTIMATE OPPURTUNITIES, LLC A/K/A
  ULTIMATE OPPORTUNITIES, LLC
                                  Defendants.
_______________________________________________

NOTICE:     THE PURPOSE OF THE HEARING IS TO PUNISH (1) YIDEL’S SHOPPING
            CART, INC., YIDEL’S ONLINE FOOD STATION, LLC., YIDEL’S SHOPPING
            CART INC. D/B/A RIVERSTONE GROUP, RIVERSTONE USA, LLC AND
            YEHUDA SALAMON FOR CONTEMPT OF COURT. SUCH PUNISHMENT
            MAY CONSIST OF A FINE OR IMPRISONMENT, OR BOTH, ACCORDING
            TO LAW.

WARNING: YOUR FAILURE TO APPEAR IN COURT MAY RESULT IN YOUR
         IMMEDIATE ARREST AND IMPRISONMENT FOR CONTEMPT OF
         COURT


                                        Page 1 of 3
    Case 1-19-01120-jmm          Doc 108      Filed 03/22/21   Entered 03/22/21 13:59:46




                 Upon the annexed application of David K. Fiveson dated March 22, 2021 and

the exhibits annexed thereto, the subpoenas dated November 6, 2020, the affidavits of service

thereof, the judgment annexed thereto, and all prior pleadings and proceedings herein;

                 Defendants Yidel’s Shopping Cart, Inc., Yidel’s Online Food Station, LLC.;

Yidel’s Shopping Cart Inc. d/b/a Riverstone Group, Riverstone USA, LLC, and Yehuda

Salamon (“Yehuda Defendants”) shall show cause on April 20, 2021 at 2:00 PM or as soon

thereafter as Movant may be heard before Hon. Jil Mazer-Marino, Bankruptcy Judge, at the

United States Bankruptcy Court for the Eastern District of New York, located at 271-C Cadman

Plaza East, Suite 1595, Brooklyn, New York, 11201, why this Court should not enter an Order

for the following relief:

                 Pursuant to CPLR 5251 and Judiciary Law 753(A)(5), adjudging Yehuda

Salamon individually and as principal of Yidel’s Shopping Cart, Inc., Yidel’s Online Food

Station, LLC.; Yidel’s Shopping Cart Inc. d/b/a Riverstone Group, Riverstone USA, LLC to be

in civil contempt for their failures to comply with the subpoenas dated November 6, 2020 in

aid of enforcement of a judgment;

                 Pursuant to Fed. Rule Civ. Pro. 69, and Judiciary Law 753, punishing Yehuda

Salamon for such contempt or by fine, or up to six (6) months of imprisonment or both; or

alternatively,

                 Pursuant to Fed. Rule 69 and CPLR 2308 (b), conditioning the relief requested

above on the Yehuda Defendants’ failure to comply with an order of this Court compelling full

compliance with the subpoena by producing the documents set forth in the subpoenas and

appearing for their deposition to completion within 30 days of an order; and,

                 Granting movant $3,500 in counsel fees and such other and further relief as may

be just, proper, and equitable; and it is further

                 ORDERED that service of this Order to Show Cause together with the

application upon Yehuda Salamon individually and as principal for of Yidel’s Shopping Cart,


                                                    2
   Case 1-19-01120-jmm         Doc 108    Filed 03/22/21     Entered 03/22/21 13:59:46




Inc., Yidel’s Online Food Station, LLC.; Yidel’s Shopping Cart Inc. d/b/a Riverstone Group,

Riverstone USA, LLC, pursuant to Fed. Rule Civ. Pro. 4(e)(2), on or before the ___ date of

___ 2021, shall be deemed good and sufficient service thereof.



                                                          ENTER:



                                                          _____________________________




                                              3
